Case 2:20-cv-00030-JRG Document 308 Filed 04/13/21 Page 1 of 7 PageID #: 27889




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


 HUAWEI TECHNOLOGIES CO. LTD.,         §
                                       §
                Plaintiff,             §
                                       §
 v.                                    §   CIVIL ACTION NO. 2:20-CV-00030-JRG
                                       §
                                       §
 VERIZON COMMUNICATIONS, INC.,         §
 VERIZON BUSINESS NETWORK              §
 SERVICES, INC., VERIZON ENTERPRISE    §
 SOLUTIONS, LLC, CELLCO                §
 PARTNERSHIP D/B/A VERIZON             §
 WIRELESS, INC., VERIZON DATA          §
 SERVICES LLC, VERIZON BUSINESS        §
 GLOBAL LLC, VERIZON SERVICES          §
 CORP.                                 §
              Defendants.              §
 ___________________________________   §
                                       §
                                       §
 VERIZON BUSINESS NETWORK              §
 SERVICES, INC., CELLCO PARTNERSHIP    §
 D/B/A VERIZON WIRELESS, VERIZON       §
 DATA SERVICES LLC, VERIZON            §
 BUSINESS GLOBAL LLC, VERIZON          §
 SERVICES CORP., AND VERIZON           §
 PATENT AND LICENSING INC.             §
                                       §
         Counterclaim-Plaintiffs,      §
 v.                                    §
                                       §
 HUAWEI TECHNOLOGIES CO. LTD.,         §
 HUAWEI TECHNOLOGIES USA, INC.,        §
 AND FUTUREWEI TECHNOLOGIES INC.       §
                                       §
        Counterclaim-Defendants.       §
                                       §
Case 2:20-cv-00030-JRG Document 308 Filed 04/13/21 Page 2 of 7 PageID #: 27890




                                             ORDER
         Before the Court is the Agreed Motion to Amend Docket Control Order (Dkt. No. 284)

filed by Defendants Verizon Communications Inc., Verizon Business Network Services, Inc.,

Verizon Enterprise Solutions, LLC, Cellco Partnership D/B/A Verizon Wireless, Verizon Data

Services LLC, Verizon Business Global LLC, Verizon Services Corp., and Verizon Patent and

Licensing Inc. (the “Motion”). In the Motion, the parties request extension of certain deadlines in

the Second Amended Docket Control Order (Dkt No. 275).

         Having considered the Motion, and noting its agreed nature, the Court finds that it should

be and hereby is GRANTED. The Court amends the Second Amended Docket Control Order

(Dkt. No. 275), as set forth below:

      Current                Amendment                                  Event
      Deadline

     July 9, 2021                                    *Jury Selection – 9:00 a.m. in Marshall,
                                                     Texas

     May 10, 2021                                    * If a juror questionnaire is to be used, an
                                                     editable (in Microsoft Word format)
                                                     questionnaire shall be jointly submitted to the
                                                     Deputy Clerk in Charge by this date. 1

     June 16-17, 2021                                *Pretrial Conference – 9:00 a.m. in Marshall,
                                                     Texas before Judge Rodney Gilstrap

     April 26, 2021           June 8, 2021           *Notify Court of Agreements Reached During
                                                     Meet and Confer


                                                     The parties are ordered to meet and confer on
                                                     any outstanding objections or motions in
                                                     limine. The parties shall advise the Court of
                                                     any agreements reached no later than 1:00 p.m.
                                                     three (3) business days before the pretrial


 1 The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires
 in Advance of Voir Dire.
Case 2:20-cv-00030-JRG Document 308 Filed 04/13/21 Page 3 of 7 PageID #: 27891




                                         conference.


  April 26, 2021      May 12, 2021       *File Joint Pretrial Order, Joint Proposed Jury
                                         Instructions, Joint Proposed Verdict Form,
                                         Responses to Motions in Limine, Updated
                                         Exhibit Lists, Updated Witness Lists, and
                                         Updated Deposition Designations

  April 26, 2021                         Sur-reply to Daubert Motions related to Justin
                                         Blok and Chris Bakewell

  April 23, 2021                         Reply to Daubert Motions related to Justin
                                         Blok

  April 20, 2021                         Reply to Daubert Motions related to Chris
                                         Bakewell


  April 19, 2021                         *File Notice of Request for Daily Transcript or
                                         Real Time Reporting.


                                         If a daily transcript or real time reporting of
                                         court proceedings is requested for trial, the
                                         party or parties making said request shall file a
                                         notice with the Court and e-mail the Court
                                         Reporter,        Shelly        Holmes,         at
                                         shelly_holmes@txed.uscourts.gov.

  April 19, 2021                         Response to Daubert Motions related to Justin
                                         Blok

  April 14, 2021                         Response to Daubert Motions related to Chris
                                         Bakewell

  April 12, 2021      April 27, 2021     File Motions in Limine


                                         The parties shall limit their motions in limine
                                         to issues that if improperly introduced at trial
                                         would be so prejudicial that the Court could
                                         not alleviate the prejudice by giving
                                         appropriate instructions to the jury.

  April 12, 2021      April 15, 2021     Serve Objections       to   Rebuttal     Pretrial
                                         Disclosures
Case 2:20-cv-00030-JRG Document 308 Filed 04/13/21 Page 4 of 7 PageID #: 27892




    April 12, 2021          April 15, 2021           *Response to Dispositive Motions (including
                                                     Daubert Motions). Responses to dispositive
                                                     motions that were filed prior to the dispositive
                                                     motion deadline, including Daubert Motions,
                                                     shall be due in accordance with Local Rule
                                                     CV-7(e), not to exceed the deadline as set forth
                                                     in this Docket Control Order. 2 Motions for
                                                     Summary Judgment shall comply with Local
                                                     Rule CV-56.

    April 5, 2021            April 8, 2021           Serve Objections to Pretrial Disclosures; and
                                                     Serve Rebuttal Pretrial Disclosures

    April 5, 2021                                    File Motions to Strike Expert Testimony
                                                     (including Daubert Motions) related to Justin
                                                     Blok

    April 2, 2021                                    Deadline to Complete Expert Deposition of
                                                     Justin Blok

    March 31, 2021                                   File Motions to Strike Expert Testimony
                                                     (including Daubert Motions) related to Chris
                                                     Bakewell

    March 30, 2021                                   Deadline to Complete Expert Deposition of
                                                     Chris Bakewell

    March 29, 2021                                   *File Motions to Strike Expert Testimony
                                                     except for those relating to Chris Bakewell or
                                                     Justin Blok (including Daubert Motions)


                                                     No motion to strike expert testimony
                                                     (including a Daubert motion) may be filed
                                                     after this date without leave of the Court.




2 The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to
oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.
Case 2:20-cv-00030-JRG Document 308 Filed 04/13/21 Page 5 of 7 PageID #: 27893




  March 29, 2021                                     *File Dispositive Motions


                                                     No dispositive motion may be filed after this
                                                     date without leave of the Court.


                                                     Motions shall comply with Local Rule CV-56
                                                     and Local Rule CV-7. Motions to extend page
                                                     limits will only be granted in exceptional
                                                     circumstances. Exceptional circumstances
                                                     require more than agreement among the
                                                     parties.

  March 26, 2021                                     Deadline to Complete Expert Discovery,
                                                     except for the depositions of Chris Bakewell
                                                     and Justin Blok

(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.


                                ADDITIONAL REQUIREMENTS


        Mediation: While certain cases may benefit from mediation, such may not be
 appropriate for every case. The Court finds that the Parties are best suited to evaluate whether
 mediation will benefit the case after the issuance of the Court’s claim construction order.
 Accordingly, the Court ORDERS the Parties to file a Joint Notice indicating whether the case
 should be referred for mediation within fourteen days of the issuance of the Court’s claim
 construction order. As a part of such Joint Notice, the Parties should indicate whether they
 have a mutually agreeable mediator for the Court to consider. If the Parties disagree about
 whether mediation is appropriate, the Parties should set forth a brief statement of their
 competing positions in the Joint Notice.


         Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
 Motions: For each motion, the moving party shall provide the Court with two (2) hard copies
 of the completed briefing (opening motion, response, reply, and if applicable, sur-reply),
 excluding exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-
 sided and must include the CM/ECF header. These copies shall be delivered to the Court within
 three (3) business days after briefing has completed. For expert-related motions, complete digital
 copies of the relevant expert report(s) and accompanying exhibits shall be submitted on a single
 flash drive to the Court. Complete digital copies of the expert report(s) shall be delivered to the
 Court no later than the dispositive motion deadline.
Case 2:20-cv-00030-JRG Document 308 Filed 04/13/21 Page 6 of 7 PageID #: 27894




         Indefiniteness: In lieu of early motions for summary judgment, the parties are directed
 to include any arguments related to the issue of indefiniteness in their Markman briefing, subject
 to the local rules’ normal page limits.


         Motions for Continuance: The following excuses will not warrant a continuance nor
 justify a failure to comply with the discovery deadline:


 (a)    The fact that there are motions for summary judgment or motions to dismiss pending;

 (b)    The fact that one or more of the attorneys is set for trial in another court on the same day, unless
        the other setting was made prior to the date of this order or was made as a special provision for
        the parties in the other case;
 (c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it was
        impossible to complete discovery despite their good faith effort to do so.

         Amendments to the Docket Control Order (“DCO”): Any motion to alter any date
 on the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO
 shall include a proposed order that lists all of the remaining dates in one column (as above) and
 the proposed changes to each date in an additional adjacent column (if there is no change for a
 date the proposed date column should remain blank or indicate that it is unchanged). In other
 words, the DCO in the proposed order should be complete such that one can clearly see all the
 remaining deadlines and the changes, if any, to those deadlines, rather than needing to also refer
 to an earlier version of the DCO.


        Proposed DCO: The Parties’ Proposed DCO should also follow the format described
 above under “Amendments to the Docket Control Order (‘DCO’).”


         Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial
 Order, the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The
 Plaintiff shall also specify the nature of each theory of infringement, including under which
 subsections of 35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided
 infringement or infringement under the doctrine of equivalents. Each Defendant shall indicate
 the nature of each theory of invalidity, including invalidity for anticipation, obviousness,
 subject-matter eligibility, written description, enablement, or any other basis for invalidity. The
 Defendant shall also specify each prior art reference or combination of references upon which
 the Defendant shall rely at trial, with respect to each theory of invalidity. The contentions of the
 Parties may not be amended, supplemented, or dropped without leave of the Court based upon
 a showing of good cause.
Case 2:20-cv-00030-JRG Document 308 Filed 04/13/21 Page 7 of 7 PageID #: 27895




    So ORDERED and SIGNED this 12th day of April, 2021.




                                             ____________________________________
                                             RODNEY GILSTRAP
                                             UNITED STATES DISTRICT JUDGE
